COXE, District Judge
(after stating the facts). Two canal boats cannot collide in broad daylight without some one being at fault. After reading the testimony the court is convinced that the initial fault was with the Keller in failing to provide a lookout. When she entered the bend there was no one within 158 feet of the bow of the Farr. Her master knew that two horse boats were just ahead and should they meet a steamboat the latter would in all probability follow the state statute and take the berme-bank side. He knew also that boats were likely to be moored on that side of the canal. Knowing all this he should have taken at least ordinary precautions. Instead of doing so he entered a sharp and .dangerous bend, where it was impossible to see far ahead and where the channel might be completely choked by moored and passing boats, with no lookout and no one on deck but himself; he being in the pilot house. If the Keller had been informed of the situation when she was 158 feet further away the accident would have been averted. As it was the boats had nearly come to a standstill; certainly they could have stopped if there had been 158 feet additional space.
It is not easy to find any act of carelessness on the part of the Clytie which contributed to the collision. She was right in taking the berme side when passing the horse boats; the law required it. As the court understands the testimony the Clytie’s tow had not passed the horse boats when the Farr first appeared. It would have been a dangerous maneuver for the Clytie to have taken the tow-path side at this time as it might have involved a collision with the horse boats. On the other hand the tow-path side was entirely clear for the Keller. Had she taken it there could have been no collision. The libelant is entitled to the usual decree with a reference to Robert W. Pomeroyof the Buffalo bar to compute the damages.